DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 and 24-46 are allowed.
Claim 23 is cancelled.
Response to Arguments
Applicant cancelled claim 23 to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejection of claim 23 made in previous Non-Final Rejection.
Applicant filed a terminal disclaimer to overcome the non-statutory double patenting rejection of claims 1-18, 20-22, 24-41 and 43-46 made in previous Non-Final Rejection.
Applicant’s arguments, see last paragraph on page 14 and first paragraph on page 15 of applicant’s remarks, filed on 04/14/2022, with respect to independent claims 1 and 24 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-18, 20-22, 24-41 and 43-46 has been withdrawn.
Allowable Subject Matter
Claims 1-22 and 24-46 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-22 and 43-46.
Regarding claim 24, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 24; therefore, claim 24 is allowed, as are its dependent claims 25-42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858